Pe'r Curiam. '■
A motion was made in this case to quash a forthcoming bond, because it does not truly recite the amount of money due on the fieri facias, which motion was overruled, on plaintiff below entering a remittitur for the excess.
It is an invariable practice to correct a judgment where it is for too much, by entering a remittitur. A forthcoming bond which has been forfeited, has the force and effect of a judgment] and if the judgment itself may be thus corrected, why may not the constructive judgment on the bond? There pan be no good reason for making a distinction. The judgment raised by law on the forfeiture of the bond is certainly not of .higher dignity than the judgment. of the court, and. may. with the same propriety be cofrected. !
The only evil that could result from taking the bond for too much, is, that the excess would necessarily be carried ílrto the^. fa. issuing on the bond. This is remedied by the remittitur.
Judgment affirmed.